EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lauren S. Murray on March 11, 2021.
The application has been amended as follows: 
Original Claim 1: Line 7
In line 7, Replace “path;” with --path, and wherein the parameter comprises a liquid-to-gas ratio;--
Original Claim 17: Line 4
In line 4, Replace “system,” with --system, wherein the parameter comprises a liquid-to-gas ratio,--
Original Claim 19: Line 6
In line 6, Replace “path;” with --path, and wherein the parameter comprises a liquid-to-gas ratio;--
Original Claim 20: Line 6
In line 6, Replace “path;” with --path, and wherein the parameter comprises a liquid-to-gas ratio;--

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose a control circuit configured to: direct the fluid along said first filtering 
 	Regarding claim 10, the prior art of record does not disclose a flow path fluidically coupled to said pump, wherein said flow path comprises a first filtering path, a second filtering path, and a diverter valve movable between a first position and a second position, wherein a fluid is directed along said first filtering path when said diverter valve is in the first position, wherein the fluid is directed along said second filtering path when said diverter valve is in the second position, wherein said second filtering path comprises a condenser and a particulate filter, and wherein said first filtering path comprises said particulate filter and bypasses said condenser.
 	Regarding claim 11, the prior art of record does not disclose a flow path fluidically coupled to said pump, wherein said flow path comprises a first filtering path, a second filtering path, and a diverter valve movable between a first position and a second position, wherein a fluid is directed along said first filtering path when said diverter valve is in the first position, and wherein the fluid is directed along said second filtering path when said diverter valve is in the second position, wherein said first filtering path comprises a first particulate filter and bypasses a second particulate filter, and wherein said second filtering path comprises said first particulate filter and said second particulate filter.
 	Regarding claim 13, the prior art of record does not disclose a flow path fluidically coupled to said pump, wherein said flow path comprises a first filtering path, a second filtering path, and a diverter valve movable between a first position and a second position, wherein a fluid is directed along said first filtering path when said diverter valve is in the first position, and wherein the fluid is directed along said second filtering path when said diverter valve is in the second position; and adjust an operation of said motor when the parameter detected by said sensor exceeds a threshold parameter.

 	Regarding claim 19, the prior art of record does not disclose a machine configured to direct the fluid along the first filtering path until the parameter detected by the sensor exceeds a threshold parameter; and direct the fluid along the second filtering path when the parameter detected by the sensor exceeds the threshold parameter; wherein the second filtering path comprises a fluid filter and a particulate filter, and wherein the first filtering path comprises said particulate filter and bypasses said fluid filter, wherein the parameter comprises a liquid-to-gas ratio.
 	Regarding claim 20, the prior art of record does not disclose a machine configured to direct the fluid along the first filtering path until the parameter detected by the sensor exceeds a threshold parameter; and direct the fluid along the second filtering path when the parameter detected by the sensor exceeds the threshold parameter; wherein the second filtering path comprises a fluid filter and a particulate filter, and wherein the first filtering path comprises said particulate filter and bypasses said fluid filter, wherein the parameter comprises a liquid-to-gas ratio.
 	Regarding claim 21, the prior art of record does not disclose a control circuit configured to divert the smoke from said first filtering path to said second filtering path when the liquid-to-gas ratio detected by said sensor exceeds a threshold parameter. The allowability, at least in part, resides in these facts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 11, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116